fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date october employer id number contact person id number contact telephqne number form you must file ' tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 ofthe code donors can't deduct contributions to you under sec_170 ofthe code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_61 c of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter4038 rev catalog number fj irs department of the treasury internal_revenue_service p o box cincinnati oh legend b state c city d county lands f indian_tribe t month year -month year v month year-month year w year x year y year z year dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_50l c of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the organizational_test under sec_501 of the code no for the reasons stated below do you meet the operational_test under sec_501 of the code no for the reasons stated below letter4036 rev catalog number 47630w facts you were incorporated in the state of b and you previously received exemption under sec_501 c of the code your restated articles of incorporation from x state that you are organized exclusively for charitable religious educational scientific or religious purposes within the meaning of sec_501 c of the internal_revenue_code the document also states your specific purpose as the specific purpose shall be to promote and enhance the interest in automobile racing good fellowship and sportsmanship among all members of the club conduct functions and activities in a manner benefitting members of the automotive sport and to encourage a better understanding of automobile racing as a sport among members of the public press and law enforcement agencies a later amendment to your articles oflncorporation in y and article ii sec_2 of your bylaws state that you are organized exclusively for charitable religious educational and scientific purposes under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code by holding stock car race activities neither your restated articles oflncorporation nor the amendment to your articles of incorporation contain a dissolution clause you hold stock car races you had race activities planned for y in previous years you held race activities each friday from may through september the races are held at d in c b participating race drivers are paid after each event your funding is received from gate receipts from the public sponsors signs advertising businesses the city of c and the f for z your sources of revenue included gate receipts sponsors points revenue sanction fee revenue banquet gross_profit from sale of inventories and miscellaneous just over of the revenue was from gate receipts your expenses include payroll_taxes equipment rental maintenance supplies telephone race driver winnings advertising and promotion sanction fees insurance banquet expenses and office supplies your largest expense is race driver winnings from w -z the race driver winnings averaged -73 of your expenses per year each year you make donations of funds or goods to c organizations in the community for instance you collect canned goods at your events and donate them to a food pantry you also provide scholarships to individuals in the name of deceased individuals who volunteered their time to the operation of the race track drivers pit crew members relatives friends and family members are eligible to apply under your expenses your gifts grants and similar amounts paid out expense was less than of your expenses for the years t and v no expenses were listed in this category for the remaining years law sec_501 c of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable educational scientific or religious purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described under sec_501 of the code an organization must be both organized and letter rev catalog number 47630w operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 ofthe regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 ofthe regulations states than an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles of organization or by operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations provides that the term charitable includes relief of the poor and distressed or of the underprivileged and the advancement of education or science sec_1_501_c_3_-1 of the regulations defines the term educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community revrul_67_149 1967_1_cb_133 described an organization that was formed for the purpose of providing financial assistance to several different types of organizations which were exempt from federal_income_tax under sec_501 it carried on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the organization did not accumulate its investment_income this particular organization qualified for exemption under sec_501 ofthe code revrul_77_365 1977_2_cb_192 states that an organization that conducts clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport is operated exclusively for educational_purposes and qualifies for exemption under sec_50l c of the code in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes letter rev catalog number 47630w application of law you are not described under sec_50l c ofthe code or sec_1 50l c -l a l ofthe regulations because you do not meet the organizational or operational tests if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_50l c of the code organizational_test you do not meet the organizational_test to qualify for recognition of tax exempt status under sec_501 c of the code your articles of incorporation do not limit your purposes to one or more exempt purposes as required in sec_1 50l c -l b l i the regulations stock car race activities are not an exempt_purpose moreover you fail the organizational_test because your articles of incorporation do not dedicate your assets to an exempt_purpose under sec_50l c ofthe code as required in sec_1 50l c -l b ofthe regulations operational_test in addition to not meeting the requirements of the organizational_test you also do not satisfy the operational_test requirement to be recognized as exempt under sec_50l c of the code to satisfy the operational_test an organization must establish that it is operated exclusively for one or more exempt purposes an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code see sec_1 50l c -l c l ofthe regulations your primary activity is holding public stock car racing events from which you receive a large part of your total revenue you are engaged in a business with the public for recreational and social purposes and you are not organized and operated exclusively for charitable purposes under sec_1 c -l d ofthe regulations or educational_purposes under sec_1 c -l d i of the regulations additionally because you serve a private rather than a public interest by using the majority of your revenue for race car driver winnings you do not operate exclusively for one or more exempt purposes sec_1 c -l d l ii ofthe regulations you are not like the organization in revrul_67_149 because your support to other charitable organizations is incidental to your primary purpose of conducting stock car races unlike the organization in the ruling that simply collected contributions and donated them to various charities the facts show that your reason for forming was to conduct stock car races not to collect donations for other charities you are unlike the organization in revrul_77_365 you conduct stock car races for several months out ofthe year individuals pay fees to watch the races there is no educational component to your activities your activities are social and recreational although you do conduct some charitable activities such as providing scholarships to individuals and providing donations of financial assistance and food items to c organizations these activities are incidental to your overall purpose of conducting stock car racing events for the public as illustrated in better business bureau a single substantial non-exempt purpose is sufficient to prevent exemption you main purpose of conducting stock car racing events prevents exemption under sec_50l c of the code your position you state that you do qualify for exemption under sec_50l c ofthe code because you qualify under part x line 5g public charity statu sec_509 and sec_170 you state that you receive a substantial part of letter rev catalog number 47630w your financial support in the form of contributions from publicly supported organizations from a governmental_unit and from the general_public you state that a substantial part ofyour support comes from the f a governmental_unit and the weekly general_public contributions which you depend on from may to october you state that race winners and race operation expenses are paid because these are organization_expenses and it is not different than any other organization conducting such operations you indicate that the only difference is that you have a small profit although some nights you have no profit you make donations numerous times during the race season to a food pantry and you have given out scholarships several years in a row in memory of individuals who were involved in your organization our response to your position the fact that you receive public support does not make you exempt under sec_501 of the code to receive exemption under sec_501 ofthe code you must meet the operational_test by showing that you are operated exclusively for charitable religious educational scientific or religious purposes you hold stock car races and a substantial part of your funds go to race winnings stock car racing is not educational or charitable you may give donations to other c organizations which is charitable but that is incidental to your main purpose of racing and only an insubstantial amount of funds or goods are donated to receive exemption under sec_501 of the code you must also meet the organizational_test the purpose clause in your amended articles of incorporation indicates you were formed for c purposes by holding stock car race activities stock car racing is not a c purpose additionally your organizing documents lack a dissolution clause therefore you do not meet the organizational_test part x line 5g of form_1023 indicates the public charity status you are granted if you meet the organizational tests and operational tests under c since you do not meet the organizational or operational tests the fact that you receive funds from the public is irrelevant conclusion you are not organized and operated exclusively for exempt purposes under sec_501 ofthe code you do not meet the organizational_test because your organizing document does not properly limit your purposes to those described in sec_501 c of the code and your assets are not dedicated to one or more exempt purposes within the meaning of sec_501 c of the code likewise you do not meet the operational_test because you conduct more than an insubstantial amount of social and recreational activities accordingly you do not qualify for exemption under sec_501 ofthe code contributions to you are not deductible under sec_170 of the code your exemption under sec_50l c of the code remains in effect ifyou don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days ofthe date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47630w a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us ifhe or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top ofthis letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
